DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 04/26/2021, Applicants amended claims 1, 10 and 17, cancelled claims 6, 8, 12, 16, 20 and 22 and added claims 24-26 in the response filed 06/21/2021.
Claim(s) 1-5, 7, 9-11, 13-15, 17-19, 21 and 23-26 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-5, 7, 9-11, 13-15, 17-19, 21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first fin extending from a substrate, the first fin comprising a multi-layer stack, the multi-layer stack comprising alternating first layers and second layers, wherein each of the first layers and the second layers are a crystalline material, wherein a natural lattice constant of the first layers is larger than a natural lattice constant of the second layers; a buffer layer between the substrate and the multi-layer stack, the buffer layer being a crystalline material and being lattice-mismatched to the substrate; an isolation region surrounding the first fin, an upper portion of the first fin extending above a top surface of the isolation region, the multi-layer stack extending below the top surface of the isolation region; a gate stack on sidewalls and a top surface of the upper portion of the first fin, the gate stack defining a channel region of the first fin, the channel region comprising the alternating first layers and second layers; source/drain regions on the first fin on opposing sides of the gate stack and the channel region; and conductive contacts over and electrically coupled to the source/drain regions.
Claims 2-5, 7, 9 and 23 are allowed, because they depend from the allowed claim 1.  
Independent claim 10 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 10, a first fin extending from a substrate, the first fin comprising alternating first layers and second layers, wherein the first layers and second layers comprise strained layers ; an isolation region surrounding the first fin, an upper portion of the first fin extending above a top surface of the isolation region; a gate stack on sidewalls and a top surface of the upper portion of the first fin, the gate stack defining a channel region of the first fin, the channel region including both the first layers and the second layers; source/drain regions on the first fin on opposing sides of the gate stack and the channel region, the source/drain regions contacting the first layers and second layers of the channel region of the first fin; conductive contacts over and electrically coupled to the source/drain regions; and a buffer layer between the substrate and the alternating first layers and second layers, the buffer layer comprising SiGe and having a natural lattice constant smaller than a natural lattice constant of the first layers.
Claims 11, 13-15 and 21 are allowed, because they depend from the allowed claim 10.  
Independent claim 17 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 17, a first fin extending from a substrate, the first fin comprising a stack of first semiconductor layers and second semiconductor layers, the stack of first semiconductor layers being alternatingly and vertically stacked with the second semiconductor layers, each of the first semiconductor layers and the second semiconductor layers being a crystalline material, wherein a natural lattice constant of the first semiconductor layers is different than a natural lattice constant of the second semiconductor layers; a buffer layer between the substrate and the stack of first semiconductor layers and second semiconductor layers, the buffer layer being a crystalline material and being lattice- mismatched to the substrate; an isolation region surrounding the first fin, an upper portion of the first fin extending above a top surface of the isolation region, the stack of first semiconductor layers and second semiconductor layers extending below the top surface of the isolation region; a gate stack on sidewalls and a top surface of the upper portion of the first fin, the gate stack comprising a high-k gate dielectric with a metal gate electrode on the high-k gate dielectric; a first epitaxial source/drain region on a first side of the gate stack, the first epitaxial source/drain region contacting a first semiconductor layer and a second semiconductor layer of the first fin; and a second epitaxial source/drain region on a second side of the gate stack, the first side being opposite the second side, the second epitaxial source/drain region contacting a first layer and a second layer of the first fin.
Claim 18-19 and 24-26 are allowed, because they depend from the allowed claim 17.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895